Citation Nr: 1025563	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  06-07 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1.  Entitlement to an effective date prior to May 24, 2004, for 
the assignment of a 90 percent combined evaluation for multiple 
injuries of the right upper extremity.

2.  Entitlement to an effective date prior to May 24, 2004, for 
the assignment of a 50 percent evaluation for scarring of the 
right neck.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to October 
1989.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Winston-Salem, North 
Carolina (RO).

In May 2010 the Veteran testified at a personal hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of that 
hearing has been added to the claims file.


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to a total disability 
rating for compensation on the basis of individual 
unemployability (TDIU) was received on May 24, 2004; it was taken 
as a claim for increase with respect to the Veteran's service-
connected disorders.

2.  It is not factually ascertainable that an increase in the 
severity of the Veteran's service-connected multiple injuries of 
the right upper extremity occurred in the year prior to May 24, 
2004.

3.  It is not factually ascertainable that an increase in the 
severity of the Veteran's scarring of the right neck occurred in 
the year prior to May 24, 2004.



CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to May 24, 2004, for 
the assignment of a 90 percent combined evaluation for multiple 
injuries of the right upper extremity have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2009).

2.  The criteria for an effective date prior to May 24, 2004, for 
the assignment of a 50 percent evaluation for scarring of the 
right neck have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After review of the claims file, the Board finds that VA has met 
all statutory and regulatory notice and duty to assist provisions 
in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2009).  An October 2005 letter satisfied the duty 
to notify provisions specifically with respect to the Veteran's 
claims for earlier effective dates.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Moreover, the Veteran was notified of 
regulations pertinent to the establishment of an effective date 
and of the disability rating in a March 2006 letter.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records and VA medical treatment 
records have been obtained; the Veteran has not identified any 
private treatment records pertinent to his appeal.  38 U.S.C.A. 
§ 5103A, 38 C.F.R. § 3.159.  The records considered in 
conjunction with the Veteran's application for disability 
benefits from the Social Security Administration were previously 
obtained in May 1993.  38 C.F.R. § 3.159 (c) (2).  VA 
examinations were conducted in February 2005 with respect to the 
underlying claims for increase.  Although entitlement to an 
earlier effective date is being denied based on evidence 
contained in those examinations, it must be noted that the 
Veteran has not argued, and the record does not reflect, that 
these examinations was inadequate for rating purposes.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders129 S. Ct. 1696 (2009). 

All the evidence in the Veteran's claims file has been thoroughly 
reviewed.  Although an obligation to provide sufficient reasons 
and bases in support of an appellate decision exists, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on his or her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record 
must be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the most 
salient and relevant evidence, and on what the evidence shows or 
fails to show with respect to the appeal.  The Veteran must not 
assume that pieces of evidence, not explicitly discussed herein, 
have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (noting that the law requires only that reasons for 
rejecting evidence favorable to the claimant be addressed).  

In his February 2006 substantive appeal and at his May 2010 
hearing, the Veteran asserted that at the time of his inservice 
injury, which resulted in both the multiple injuries to his right 
upper extremity and in the scarring of his right neck, he was 
"led by the doctors to believe after a while [that his] 
conditions would improve" over the course of time.  Because his 
disabilities remained severe, he claimed, the increased 
evaluations assigned by the May 2004 rating decision should have 
been made effective as of the dates service connection for those 
disorders was granted: November 1989 for his multiple injuries of 
the right upper extremity, and January 1993 for his right-sided 
neck scarring.

Generally, the effective date of an evaluation and award of 
compensation for an increased rating claim is the date of receipt 
of the claim or the date entitlement arose, whichever is the 
later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o) (1).  A claim 
is defined in the VA regulations as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2009).  An informal claim is 
"[a]ny communication or action indicating intent to apply for 
one or more benefits."  38 C.F.R. § 3.155(a) (2009).  VA must 
look to all communications from a claimant that may be 
interpreted as applications or claims, formal and informal, for 
benefits and is required to identify and act on informal claims 
for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 
(1992).  

The Veteran's claim of entitlement to an increased evaluation was 
received by VA on May 24, 2004.  Under the general rule, this is 
the earliest possible effective date.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(o) (1).  However, an exception to the general rule 
applies where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-year 
period preceding the date of receipt of the claim for increased 
compensation.  38 C.F.R. § 3.400(o) (2).  Under those 
circumstances, the effective date of the award is the earliest 
date at which it was ascertainable that an increase occurred.  38 
U.S.C.A. § 5110(b) (2); 38 C.F.R. § 3.400(0) (2); Harper v. 
Brown, 10 Vet. App. 125, 126 (1997).  The question of when an 
increase in disability is factually ascertainable is based on the 
evidence in the Veteran's claims folder.  Quarles v. Derwinski, 3 
Vet. App. 129, 135 (1992).

Accordingly, an effective date prior to May 24, 2004, with 
respect to either the Veteran's multiple injuries of the right 
upper extremity or scarring of the right neck is permissible only 
under the exception in 38 C.F.R. § 3.400(o) (2).  To obtain an 
earlier effective date under the exception, the evidence must 
demonstrate a factually ascertainable increase in the severity of 
either or both disabilities within the one-year prior to May 24, 
2004.  However, no pertinent evidence of record is actually dated 
within the period in question; indeed, prior to May 24, 2004, the 
most recent evidence of record is dated in 2000.  Accordingly, on 
this basis, an effective date prior to May 24, 2004, is not 
warranted either for the assignment of a 90 percent evaluation 
for multiple injuries of the right upper extremity or the 
assignment of a 50 percent evaluation for scarring of the right 
neck.

The Board has considered the Veteran's contentions that he was 
misinformed by military physicians at the time of his inservice 
injury, and at the time of his service separation, as to the 
potential for recovery from his injury, as well as his 
eligibility for certain compensation and disability benefits.  
However, being a victim of misinformation cannot estop the 
government from denying a benefit.  See generally McCay v. Brown, 
106 F.3d 1577, 1582 (Fed. Cir. 1997) and Elsevier v. Derwinski, 1 
Vet. App. 150, 153-55 (1991), interpreting Irwin v. Department of 
Veterans Affairs, 498 U.S. 89, 95-96 (1990).  Even if the Veteran 
has been misinformed, the Board is without legal authority to 
grant his claim on an equitable basis.  See 38 U.S.C.A. §§ 503, 
7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Because there exists no pertinent evidence showing multiple 
injuries of the right upper extremity symptomatology and 
manifestations satisfying the criteria for greater than a 90 
percent evaluation prior to May 24, 2004, the preponderance of 
the evidence is against the Veteran's claim for entitlement to an 
effective date prior to May 24, 2004, for an earlier effective 
date for that increased evaluation.  For the same reason, the 
preponderance of the evidence is against the Veteran's claim for 
entitlement to an effective date prior to May 24, 2004, for an 
increased evaluation for scarring of the right neck.  As such, 
the benefit of the doubt doctrine is inapplicable, and the claims 
must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An effective date prior to My 24, 2004, for the assignment of a 
90 percent combined evaluation for multiple injuries of the right 
upper extremity is denied.

An effective date prior to May 24, 2004, for the assignment of a 
50 percent evaluation for scarring of the right neck is denied.




____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


